IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TERESA O'BRIEN,                          : No. 200 EAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
,                                        : the Order of the Superior Court
                                         :
                  Petitioner             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JOSE A. DELA PENA A/K/A ALFREDO          :
DELA PENA A/K/A J. ALFREDO DELA          :
PENA AND COLUMBUS PROPERTY               :
MANAGEMENT AND DEVELOPMENT,              :
INC.,                                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2015, the Petition for Allowance of Appeal

is DENIED.